Citation Nr: 1749243	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation for service-connected S1 radiculopathy of the left lower extremity in excess of 10 percent prior to August 15, 2016 and in excess of 20 percent on and after August 15, 2016.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to March 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to Montgomery, Alabama.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM) claims file.  VBMS contains private treatment records, the Veteran's waiver of RO review of new evidence, and the Board hearing transcript.  LCM contains all other relevant documents to the issue on appeal.


FINDINGS OF FACT

1.  Prior to August 15, 2016, the Veteran's radiculopathy of the left lower extremity most nearly approximates moderate incomplete paralysis of the lower extremity, due to sensory loss, muscle atrophy, and absent ankle reflexes.  

2.  On and after August 15, 2016, the Veteran's radiculopathy of the left lower extremity most nearly approximates moderately severe paralysis of the left lower extremity due to muscle atrophy, absent reflexes of the knee and ankle, and sensory loss. 



CONCLUSIONS OF LAW

1.  Prior to August 15, 2016, the criteria for a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.12a, Diagnostic Code (DC) 8520 (2016). 
2.  On and after August 15, 2016, the criteria for a rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.12a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for radiculopathy of the left lower extremity.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim, and a clarifying opinion was obtained for the radiculopathy of the left lower extremity claim in August 2016.  The February 2010 and April 2011 VA examinations were not adequate because they made no specific findings regarding the Veteran's radiculopathy of the lower left extremity.  The examiners considered the lower left extremity symptoms in light of the Veteran's service-connected degenerative disc disease of the lumbar spine. 

The Board finds that the August 2016 VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the 2010 private treatment records and the August 2016 VA examination, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R 3.103(c)(2) (2016); Byrant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Additionally, additional subsequent development was conducted based on deficiencies in the record.  As such, the Board finds that the VLJ complied with the duties set for in 38 C.F.R. 3.103(c)(2) (2016).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

For paralysis of the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.12a, DC 8520 (2016).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).

In January 2010 separation examination the Veteran reported foot trouble and impaired use of arms, legs, hands, or feet.  The medical provider specifically noted numbness of the left hip, back of leg to foot.  The medical provider also noted that the left foot was numb and that there was muscle loss in the left leg from S1 nerve damage.  The medical provider further noted that the Veteran experienced lower back pain and numbness in the left leg and foot.  The medical provider noted that there is left leg muscle atrophy.  The medical provider noted that the Veteran's lower extremities (except feet) were abnormal and the feet were normal. The medical provider noted left lower extremity foot drop.  The medical provider noted a normal foot arch.  In the summary of defects and diagnosis the medical provider noted paresthesia/left foot drop.  

In a January 2010 STR report of medical assessment the Veteran stated that he has loss of feeling in the left leg and foot that has gotten worse since the last medical assessment/physical examination.  The Veteran stated that he has no feeling in the left leg from hip to foot.  The medical provider commented that the Veteran experienced paresthesia of the left leg/foot and left foot drop.  

On the February 2010 VA examination the examiner noted the onset of the left leg condition with left foot drop/S1 nerve damage to be March 2009.  The examiner noted that there is a history of numbness in the left foot.  There is no history of weakness or paralysis.  There is evidence of sensory loss in the foot S1 distribution on the left side.  The examiner observed that the Veteran's gait is abnormal and is described as antalgic.  The examiner found that there is no muscle atrophy.  On the sensory examination of the lower extremities, the examiner found that the Veteran was absent for pain (pinprick) on the left and absent to light touch on the left.  The Veteran's left plantar flexion was normal.  

In a February 2010 private treatment record, the Veteran complained of his left foot bothering him with some numbness on the top of his foot radiating to the back of his foot.  The Veteran stated that he had back surgery last April and continues to have numbness in his foot.  The private medical provider found that the electrophysiological studies are indicative of a left S1 radiculopathy.  

In a March 2010 private medical record, the Veteran reported numbness and weakness with left foot drop.  Dr. RG did a pain assessment of the lower back with left leg numbness and noted a pain intensity of three with numbness and sharp shooting.  Dr. RG noted a slightly positive straight leg test.  

In the July 2010 Notice of Disagreement the Veteran stated that he disagreed with the June 2010 rating decision regarding the residual S1 radiculopathy of the left foot because the rating decision did not take into account the drop foot syndrome, possibility of muscle atrophy, or sciatic nerve damage.  These issues should be treated as separate disabilities.  

In July 2010 private treatment record, Dr. RG noted that the Veteran experienced numbness in the left leg and had continued moderately positive straight leg test.  The Veteran reported numbness of the left thigh and calf to the bottom of the left foot. 

In an August 2010 private medical report, the medical provider observed that there is no muscle wasting or disuse atrophy.  Sensation to light touch is intact.  Reflexes are at 2+ at the knees, 2+ at the right ankle, and absent at the left ankle.  When the Veteran was asked to plantar flex the foot he couldn't even do this with gravity eliminated which is a bit unusual.  The Veteran is unable to raise up on his toes on that side.  The provider noted that VA graded his leg impairment as mild, but he would grade it as moderate based on the VA system.  The provider noted that there was definite motor weakness and some definite electromyogram (EMG) evidence of axonal loss, without significant atrophy.  

In an October 2010 private medical record, the Veteran reported left leg numbness and left foot drop.  Examination revealed normal range of motion and strength of the left lower extremity, although foot drop was noted.

In an April 2011 VA examination, the Veteran reported numbness.  Upon examination, there was no left ankle jerk but normal knee and plantar jerk.  On sensory examination, the examiner observed that vibration was decreased, pain/pinprick was decreased, position sense was normal, and light touch decrease and no dysesthesias.  The location of the abnormality for the pain/pinprick was the lateral foot, sole, heel post calf and thigh.  The location of the light touch abnormality was the lateral foot, sole, heel, and post calf thigh.  The examiner found that muscle tone was normal and there was no muscle atrophy.  There was reduced strength of ankle plantar flexion, but normal strength in dorsiflexion and great toe extension.  The examiner observed an abnormal gait described as an antalgic gait, favoring the left leg.  The Veteran was unable to walk on left toes or heel.  The examiner found there to be nerve dysfunction and paralysis.  

In the November 2012 substantive appeal the Veteran stated that he believes that his case was not fairly considered because there was never a diagnosis made for muscle atrophy and other nerve damage.  

In an January 2013 private treatment record, Dr. LB noted that examination revealed some decreased sensation to pinprick in the lateral aspect of the left foot along the plantar surface and heel and some patches along the mid gastroc area.  Motor examination revealed definite weakness of plantar flexion with only minimal evidence of dorsiflexion of the left foot.  Dr. LBB found some relative atrophy of the left calf, as compared to the right.  The Veteran has a 2+ normoactive knee jerks and 2+ right ankle jerks with has absent left ankle jerks.  The Veteran can walk unassisted but with a limp consistent with weakness of his plantar flexion.  Upon electrodiagnostic studies, there was a moderate, chronic S1 radiculopathy on the left that Dr. LB felt to be fixed and permanent.  

In the August 2016 VA examination report, the Veteran reported radicular pain down the left leg with numbness in the leg and foot.  He also reported there was moderate left lower extremity intermittent pain.  The Veteran reported moderate numbness on the left lower extremity.  Upon muscle strength testing, there was 5/5 strength of knee flexion and 3/5 ankle plantar flexion and dorsiflexion.  The examiner found muscle atrophy in the left lower leg measured three inches from the knee.  The normal side measures 36 centimeters and the atrophied side measures 34 centimeters.  On the reflex exam the deep tendon reflexes on the left knee were hypoactive and left ankle were absent.  On the sensory exam the Veteran's lower leg/ankle (L4/L5/S1) was decreased and the foot/toes (L5) was decreased.  There were no trophic changes, but the Veteran's gait was abnormal gait as it antalgic.  The examiner found that the Veteran had moderately severe incomplete paralysis on the left side.  

At the February 2017 Board videoconference hearing the Veteran presented the evidence from his private treatment records that his disability was moderate in 2010 and warranted a 20 percent rating from 2010 onward.  

The Board finds that prior to August 15, 2016, the radiculopathy of the left lower extremity more nearly approximates moderate incomplete paralysis, and not mild.  The Veteran has consistently reported left lower extremity numbness and left foot drop.  Medical evidence throughout the time period showed reduced sensation.  At service separation, he was found to have left leg muscle atrophy and foot drop.  The 2010 VA examiner, however, found no muscle atrophy.  In an August 2010 private record, there was no muscle wasting or atrophy.  Reflexes, however, were absent at the left ankle, but normal at the knee.  The examiner felt the impairment as moderate, based on VA's system.  The 2011 VA examiner found no left ankle jerk but no muscle atrophy.  A January 2013 private record found left calf atrophy and absent left ankle jerks.  The examiner felt the radiculopathy was moderate.  These findings demonstrate moderate impairment - as noted by both a VA and private examiner.  The Board finds, however, that this is not moderately severe incomplete paralysis, as the evidence shows the Veteran maintains some reflexes in the left lower extremity and the evidence is in conflict regarding muscle atrophy.  See 4.124a, DC 8520 (2016).  Accordingly, a 20 percent evaluation, but no higher, is assigned prior to August 15, 2016.

On and after August 15, 2016, the Board finds that there is moderately severe incomplete paralysis.  The August 2015 VA examiner found the Veteran's incomplete paralysis to be moderately severe.  The examiner also noted reduced strength of ankle plantar flexion and dorsiflexion, muscle atrophy, and absent left ankle reflex with now abnormal left knee reflexes.  Therefore, the Board finds that this more nearly approximates an evaluation of 40 percent disabling, which indicates moderately severe incomplete paralysis.  At no point, however, does the examiner indicate that muscular atrophy is marked.  Furthermore, the Veteran continues to ambulate, although his gait is antalgic.  Taking all the evidence into consideration, the Board finds that this more nearly approximates moderately severe paralysis and not severe.  Accordingly, a rating of 60 percent is not warranted.  Thus, a rating of 40 percent, but no higher, is assigned on and after August 15, 2016. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 20 percent rating, but no higher, prior to August 15, 2016 for S1 radiculopathy of the left lower extremity is granted, subject to the applicable law governing the award of monetary benefits.  

A 40 percent rating, but no higher, on and after August 15, 2016 for S1 radiculopathy of the left lower extremity is granted, subject to the applicable law governing the award of the monetary benefits.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


